STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE          OF   LOUISIANA                                                     NO.    2021    KW   1476

VERSUS


TONY      JOSEPH       TABOR                                                           MARCH    14,   2022




                                                                                                       20th
In   Re:             Tony    Joseph       Tabor,     applying       for supervisory writs,
                     Judicial       District        Court,   Parish        of   West    Feliciana,     No.
                     21- WCR- 867.




BEFORE:              GUIDRY,      HOLDRIDGE,         AND   CHUTZ,    JJ.


          WRIT       DENIED.           The    West    Feliciana       Parish      Clerk    of     Court' s

Office has no record of relator filing a "                                 Writ   of    Habeas    Corpus"
on   or        about   August       12,     2021.


                                                       JMG
                                                       GH
                                                       WRC




COURT          OF   APPEAL,       FIRST     CIRCUIT




           D    itTY   CLERK      OF   CO     T

                     FOR    THE   COURT